May 4, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus U.S. Treasury Long Term Fund 1933 Act File No.: 33-00826 1940 Act File No.: 811-04429 CIK No.: 0000779129 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 50 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 27, 2017. Please address any comments or questions to my attention at 212-922-6785. Sincerely, /s/ Gina M. Gomes Gina M. Gomes Paralegal
